Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 19, 2018

                                      No. 04-18-00042-CV

                      Joseph M. ESPARZA and Volaire Jet Interiors, Inc.,
                                      Appellants

                                                v.

                                     Chad F. CHRISTIAN,
                                           Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2017CV03128
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
       On May 1, 2018, we granted the parties’ agreed motion to abate this appeal pending
mediation until July 2, 2108. On June 29, 2018, we extended the abatement until July 14, 2018
in response to the parties second agreed motion to abate. On July 17, 2018, appellants filed an
Agreed Motion to Lift Abatement, which advised the parties were unable to reach a settlement
agreement.

       We GRANT the Agreed Motion to Lift Abatement. It is therefore ORDERED that this
appeal is reinstated on the docket of this court. This court received appellants’ brief on July 17,
2016. Therefore, appellee’s brief shall be due on or before August 16, 2018.


                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court